Citation Nr: 1022222	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active military duty from November 1973 
to June 1974.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The competent medical evidence of record does not show a 
psychiatric disorder related to active service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's October 2002 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may 
be cured by issuance of a fully compliant notification 
followed by a re-adjudication of the claim); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini, 18 
Vet. App. at 120.  

With respect to the Dingess requirements, prior to the most 
recent adjudication of the Veteran's claim in February 2010, 
the RO's March 2005 statement of the case and October 2007 
letter notified the Veteran of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With those documents, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  See Prickett, 20 Vet. App. at 376.  

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
VA has also provided the Veteran with adequate VA 
examinations in April 2003 and January 2010 to determine 
whether there is a nexus between any current psychiatric 
disorder and service.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009), 129 S. Ct. 
1696 (2009).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

In conjunction with his current claim, the Veteran contends 
that he experienced anxiety problems during service and that 
they continued after service until 1980, at which time they 
had become "a real big problem."  That history, however, is 
not borne out by the medical record. 

The Veteran's service treatment records show that he 
underwent a brief psychiatric evaluation in May 1974 prior to 
his administrative discharge from service.  The records prior 
to that date are silent for any psychiatric complaints, 
abnormal clinical findings, or diagnosis.  The psychiatrist 
who evaluated the Veteran in May 1974 stated that, "My 
clinical exam was very unsatisfactory.  I think that 
psychosocial testing is essential.  There are suggestions of 
serious psychopathology but as of now my impression is of a 
long standing personality disorder primarily immaturity and 
impulsiveness but perhaps also antisocial characteristics."  
The examiner also noted that there was "a prominent affect 
of depression that he is trying (unsuccessfully) to deny."  
The examiner concluded that, "If psychological testing does 
not reveal any conclusive evidence of illness, I would 
recommend administrative separation."  The service records 
do not indicate that the recommended psychological testing 
was conducted.  The service treatment records do not show 
that the Veteran complained of or was treated for anxiety or 
depression.  At the time of his separation examination in 
June 1974, the Veteran did not report any psychiatric 
symptoms and the examiner indicated that the psychiatric 
examination was normal.  

The post-service treatment records show that the Veteran 
underwent a psychiatric evaluation by VA in October 1991.  
The Veteran reported to that examiner that two close 
relatives had died in 1980 and that he had sustained a head 
injury in a motor vehicle accident later in 1980.  The 
Veteran stated that he had his first anxiety attacks after 
the accident.  He indicated that he was first prescribed 
anti-anxiety medication by a private physician 1988.  A VA 
examiner in August 1992 noted that the Veteran had a history 
of anxiety disorder since childhood and that three of his 
brothers also had anxiety disorder.  

In conjunction with the Veteran's claim for Social Security 
disability benefits, a private examiner in May 1998 diagnosed 
depression and anxiety, but did not comment on the etiology 
of either disorder.  A VA examiner in April 2003 diagnosed 
generalized anxiety disorder and attention deficit 
hyperactivity disorder; the VA examiner also did not comment 
on the etiology of any current psychiatric disorder.  

A VA psychiatric examination conducted in January 2010 noted 
that the examiner reviewed the Veteran's claims file and 
discussed his psychiatric history in detail, essentially as 
set forth above.  The examiner reported that the Veteran had 
undergone coronary artery bypass surgery in 1996 and that his 
heart disease was the Veteran's "main worry."  The Veteran 
stated that he "remembered that his very first panic attack 
happened in 1979."  The examiner noted that the Veteran was 
"ambiguous" about whether he felt depressed, but he 
referred to "sad thoughts" about his son's death.  The 
Veteran indicated to the examiner that he believed that his 
emotional difficulties began after a bout of pneumonia during 
service, when "he began to act 'weird and really mad.'"  
The diagnoses were major depression and prolonged 
bereavement.  Finally, the examiner concluded that there was 
no basis for linking the Veteran's psychiatric symptoms with 
his military service.  The examiner stated that the Veteran's 
depression was not caused by his separation from service, 
but, rather, was related to his physical limitations due to 
heart disease.  

Initially, the personality disorder that was diagnosed during 
service is not a disability for which service connection may 
be granted.  38 C.F.R. § 3.303.  

Further, despite the Veteran's current contention that he 
began experiencing anxiety attacks during service and that he 
continued to experience them after service, the service 
treatment records are silent for any complaints of anxiety, 
including the Veteran's own report at that time of his 
separation examination.  Moreover, the post-service treatment 
records show that, again by the Veteran's own report, his 
anxiety attacks began only after two close relatives died and 
he was injured in a motor vehicle accident, all of those 
events occurring in 1980.  Thus, the treatment records 
indicate that the Veteran's current psychiatric disorder 
began several years after his separation from service, 
apparently due to life events beginning in 1980.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that credibility may be 
impeached by inconsistent statements and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Finally, the VA examiner in January 2010 specifically opined 
that the Veteran's current psychiatric symptoms and 
depression were not related to his military service.  There 
is no medical opinion of record that supports the Veteran's 
claim.  

Weighing all of the evidence, the Board finds that the 
Veteran did not have a service-connectable psychiatric 
disability during service and that his current psychiatric 
disorder is not due to his military service.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

For all the foregoing reasons, service connection for a 
psychiatric disorder is not warranted.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


